— Judgment unanimously modified and, as modified, affirmed, without costs, and matter remitted to Supreme Court, Onondaga County, for further proceedings, in accordance with the following memorandum: In this tax certiorari proceeding involving an apartment complex, the trial court properly deducted, as an expense, the cost of “reserves for replacement” covering such items as stoves, refrigerators, and carpeting (Matter of Willowbrook Assoc, v Finance Administrator of City of N. Y., 77 AD2d 901, 903; International Assn, of Assessing Officers, Property Assessment Valuation, pp 219-220, 224). Thereafter, the court correctly capitalized net income to arrive at full value. However, the court erred by deducting from its final figure the sum of $84,350, representing the value of personal property such as stoves and refrigerators. By deducting these items as an expense, their value was not included in the amount capitalized, and thus the final figure already excluded the value of personal property. Petitioner has thus had the benefit of a double deduction for the value of personal property. Accordingly, the court’s finding of full value should be increased to $1,736,750, of which $148,500 is allocated to land and $1,588,250 is allocated to buildings. The matter is remitted to Supreme Court, Onondaga County, to recompute the amount of excess taxes owed to petitioner in accordance with this memorandum. We have reviewed respondent’s remaining allegations of error and find them to be without merit. (Appeal from judgment of Supreme Court, Onondaga County, Balio, J. — Real Property Tax Law, art 7.) Present — Dillon, P. J., Callahan, Doerr, Denman and Moule, JJ.